Citation Nr: 0005221	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  99-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 1606 (formerly Chapter 106) of 
Title 10, United States Code, prior to May 8, 1996. 


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The appellant had service in the Army Reserve.  He has 
already established eligibility to receive educational 
assistance benefits pursuant to Chapter 1606 of Title 10, 
United States Code.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1997 RO decision which awarded the appellant 
educational assistance benefits pursuant to Chapter 1606 of 
Title 10, United States Code, beginning on May 8, 1996.  The 
appellant appeals for a retroactive award of educational 
assistance benefits pursuant to Chapter 1606 of Title 10, 
United States Code, prior to May 8, 1996.


REMAND

In December 1999, the Board sent the appellant a letter, 
asking him to clarify if he wanted a Board hearing.  He was 
told that if he did not respond in 30 days it would be 
assumed he wanted a hearing before a Board member sitting at 
the RO (i.e., a Travel Board hearing), and the case would be 
remanded to the RO for such a hearing.  See 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (1999).  The appellant did not respond, 
and thus the case is remanded for the following action:

The RO should schedule the appellant for 
a Travel Board hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	______________________________
	G. H. SHUFELT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


